NO. 07-02-0095-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL E

                                      FEBRUARY 24, 2005

                             ______________________________


                               JOHN J. HINDERA, APPELLANT

                                                V.

                       TEXAS TECH UNIVERSITY, ET AL., APPELLEES


                           _________________________________

               FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 2000-509,053; HONORABLE SAM MEDINA, JUDGE

                             _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                   MEMORANDUM OPINION


       By order dated January 20, 2005, this Court reinstated this appeal and notified

appellant John J. Hindera that failure to take action within ten days would result in dismissal

of the appeal for want of prosecution. Tex. R. App. P. 42.3(b). Hindera did not respond.

Accordingly, we dismiss the appeal.


                                             Don H. Reavis
                                               Justice


       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.